Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Cao et al., The Journal of Organic Chemistry, 2011, 76, pages 9329-9337 (cited on 10/14/2016 I.D.S.), which teaches benzanthracene derivatives comprising an aryl substituent and an alkyl substituent (see “5g” in Scheme 6, page 9332).  The prior art fails to teach the specific derivatives of formula I-1-1 of claim 18 requiring an alkyl group at the R0 position of the benzanthracene and an anthracene group at the Ar1 4 or 5 position of the benzanthracene.  Furthermore, the Rule 1.132 Declaration received June 5, 2020 sets forth unexpectedly improved results for compounds as claimed having the specific selection of an alkyl R0 group compared to a compound comprising aryl substitution in place of alkyl substitution at the instant R0 position of a benzanthracene group (see Table 2, pages 4-5).  
Claims 18, 25, and 29-39 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786